UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                               Criminal No. 15-066 (EGS)

               V.                                                                         FILED
AZEIK KEYS,
                                                                                           NOV 2 8 2016
               Defendant.                                                          Clerk, U.S. District &Bankruptcy
                                                                                   Courts for the District ol Columbia
                            CONSENT ORDER OF FORFEITURE

       WHEREASy a written plea agreement was filed with this Court and signed bythedefendant

anddefense counsel, Elita Amato, Esquire, in which the defendant agreed to plead guilty to Count

One of the Indictment charging the offense of Unlawful Possession with Intent to Distribute

Cocaine Base, in violation Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C), and

the defendant has pled guilty to that offense;

        WHEREASy the Indictment alleged the forfeiture of property, that is, forfeiture of any

property constituting, or derived from, any proceeds obtained, directly or indirectly, as the result

of the offense charged In Count One and any property used, or intended to be used, in any manner

or part, to commit, or to facilitate the commission of the offense charged in Count One; and the

forfeiture of$1,370 seized incident to the defendant's arrest; which property is subject to forfeiture,

pursuant to Title 21, United States Code, Section 853(a).

        WHEREAS, the Indictment further alleged that the United States will seek a forfeiture

money judgment against the defendant for a sum of money equal to the value of any property

constituting, or derived from, any proceeds obtained, directly or indirectly, as the result of the

offense charged in Count One;

        WHEREAS, in the defendant's plea agreement, the defendant agreed to the forfeiture of

the above property and the entryof a forfeiture money judgment in the amount of $1,370;
       WHEREAS, pursuant to Rules 32.2(b)(1) & (b)(2) of the Federal Rules of Criminal

Procedure, thisCourt determines, based upon theevidence and information before it, including the

defendant's plea hearing, that: (1) any property constituting, or derived from, any proceeds
obtained, directly or indirectly, as a result of the violation alleged in Count One, and anyproperty

used, or intended to be used, in any manner or part,to commit, or to facilitate the commission of

the violation alleged in Count One is subject to forfeiture; (2) the following specific property is

subject toforfeiture: $1,370 in United States currency seized from thesafe in thedefendant's room

on April 17, 2015, and the Government has established the requisite nexus between the property

and the offense; and (3) a personal moneyjudgment against the defendant in the amount of $1,370

is appropriate; all pursuant to Title 21, United Slates Code, Section 853;

        WHEREAS, Title 21, United States Code, Section 853(p) authorizes the forfeiture of

substitute property;

        WHEREAS, upon entry of a forfeiture order, Rule 32.2(b)(3) of the Federal Rules of

Criminal Procedure authorizes the Attorney General or a designee to conduct any discovery the

Court considers proper in identifying, locating, or disposing of property subject to forfeiture;

       NOW THEREFORE, ITIS HEREBY ORDERED, ADJUDGED AND DECREED.

        1.     That the following property is declared forfeited to the United States, pursuant to

Title 21, United States Code, Section 853(a): any property constituting, or derived from, any

proceeds obtained, directly or indirectly, as a result of the violation alleged In Count One, and any

property used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of the violation alleged in Count One. The following specific property is declared

forfeited: $1,370 in United States currency seized from the safe in the defendant's room on April
17, 2015. Upon the final forfeiture ofthis sum to the United States, it is to be credited to the
forfeiture moneyjudgment ordered beloW.

       2.      A forfeiture money judgment in the amount of $1,370 is entered against the

defendant.


       3.      The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Rule 32.2(e) ofthe Federal Rules ofCriminal Procedure.
       4.      That pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Order of Forfeiture is now final as to the defendant, and shall be made part of the sentence and

included in the judgment.

       5.      The Attorney General or a designee, pursuant to Rule 32.2(b)(3) of the Federal

Rules of Criminal Procedure, is authorizedto conduct any discoveryto identify, locate, or dispose

of property subject to this Order.

       6.      The Clerk of the Court shall forward a certified copy of this Order to

USADC.AFMLS2@usdoj.gov.


Dated this                     day of                ;016.




                                             EMMETTG. SULLIVAN
                                             UNITED STATES DISTRICT JUDGE
      WE ASK FOR THIS:

      /s/ Chamin^ D. Phillips
      CHANNING D. PHILLIPS, D.C. BarNo. 415793
      UNITED STATES ATTORNEY

By:
      Jamita Hodge
      Assistant United States Attorney
      D.C. BarNo.477-620
      555 Fourth Street, N.W.
      Washington, D.C. 20530
      202-252-6986




      A^iklCeyy                          ImaAm^oTEsquire
      Defendant                           Counsel for Defendant